


EXHIBIT 10.1







STOCK PURCHASE AGREEMENT

THIS Stock Purchase Agreement (this “Agreement”) dated February 5, 2016, is made
by and between Matthew Carter-Worrall (the “Purchaser”), and Daniel Martinez,
the undersigned shareholder (the “Seller”).

The purpose of this AGREEMENT is to set forth the terms whereby the Purchaser
will buy 6,000,000 shares of Cindisue Mining Corp.’s (the “Company”) common
stock (the “Shares”) from the Seller.

The following numbered paragraphs reflect the entire understanding of the
arrangement between Purchaser and Seller.

1.

 Terms of Conditions of Purchase

The Purchaser agrees to buy the Shares for $0.0008 per Share.

2.

 Terms of Settlement

Purchase price for the Shares shall be $5,000, to be paid in GBP at an agreed
exchange rate of 1.4239 USD to GBP in the sum of £3,511.48  

3.

 Restricted Status of the Shares; Subsequent Dispositions.  

The Purchaser hereby confirms its understanding that the Shares to be delivered
to the Purchaser will be “restricted securities” as that term is defined in Rule
144 under the under the Securities Act of 1933, as amended (the “Securities
Act”), and agrees that such Shares shall bear a restrictive legend indicating
that they have not been registered under the Securities Act.  The Purchaser
hereby agrees that it shall not make any subsequent offer, sale, transfer, or
pledge of Shares unless such disposition is pursuant to registration under the
Securities Act and any applicable securities laws of any state or pursuant to an
exemption therefrom.

4.

Representations and Warranties of Seller

Seller represents and warrants that:

(a)

immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Shares and the Seller shall transfer to the Purchaser
the Shares free and clear of all liens, restrictions, covenants or adverse
claims of any kind or character;

(b)

the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby;





--------------------------------------------------------------------------------



(c)

the Seller is, and has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or "affiliate" of the Company, as that term
is defined in Rule 144 promulgated under the Securities Act;

(d)

there are no investigations, actions, suits or proceedings, administrative or
otherwise, threatened or pending to the knowledge of the Seller that affect each
Seller’s rights to their respective Shares or the sale of their respective
Shares;

(e)

the warranties and representations of the Seller and the provisions hereof shall
survive the date hereof, and the consummation of the transactions contemplated
herein;

(f)

the Seller shall indemnify, defend and hold harmless Purchaser from and against
all liabilities incurred by Purchaser, directly or indirectly, including without
limitation, all reasonable attorney’s fees and court costs, arising out of or in
connection with the purchase of the each of the Seller’s respective Shares set
forth in this Agreement, except where fraud, intent to defraud or default of
payment evolves on the part of Purchaser; and

(g)

such Seller is not insolvent, is not in receivership, nor is any application for
receivership pending; no proceedings are pending by or against it in bankruptcy
or reorganization in any State or Federal court, nor has it committed any act of
bankruptcy.

5.

 Entire Agreement.

This Agreement sets forth the entire understanding and agreement between the
parties with reference to the subject matter hereof, and there are no other
agreements, inducements, understandings, restrictions, warranties or other
representations verbal or otherwise between the parties other than those set
forth herein.         

6.

 Legal Agreement.

By the signatures of their appointed representatives appearing below, the
Purchaser and Seller will have duly executed and delivered this agreement,
constituting a legal, valid and binding agreement enforceable under the laws of
the State of Delaware in accordance with its terms.

7.

 Further Acts.   

Each party to this Agreement agrees to perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement.

8.

Survival

This Agreement shall be binding on, and shall inure to the benefit of, the
parties and their respective heirs, legal representatives, successors and
assigns.





--------------------------------------------------------------------------------



9.

Notice

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing, and shall be deemed to have been duly
given (1) on the date of delivery, if delivered personally, or sent by facsimile
by 3:00 p.m. local time at the place of delivery on such date, followed by an
original delivered by first class mail, registered or certified, return receipt
requested, postage prepaid, to the party to whom notice is to be given, (2)
within 72 hours after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified mail, return receipt
requested, postage prepaid, or (3) on the following day if sent by a nationally
recognized overnight delivery services, in each case, properly addressed to the
party at his address set forth on the signature page of this Agreement or any
other address that any party may designate by written notice to the others.

10.

Assignment and Termination

No party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.  

11.

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.




SELLER:  Daniel Martinez







 

PURCHASER:  Matthew Carter-Worrall

Per:

 

Per:












